DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement submitted on December 29, 2020 has been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(112 f rejection for claims 6 and 8)
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a second apparatus processing unit configured to …” in claim 3;
an apparatus control unit configured to …”, “a first apparatus processing unit configured to …”, “a second apparatus processing unit configured to …”, “an apparatus communication unit configured to …”, “a terminal communication unit configured to …”, “a first terminal processing unit configured to …”, and “a second terminal processing unit configured to …” in claim 8;
c) “an apparatus control unit configured to …” and “a second apparatus processing unit configured to …” in claim 9;
d) “the first terminal processing unit …” in claim 10;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (U.S. Patent Application Publication # 2006/0018279 A1).
claim 6, Agrawal et al. teach a wireless communication apparatus (Fig.1 @ 110, Fig.10 @ 110) comprising: 
a processor (Fig.10 @ 1030); and
a storage medium (Fig.10 @ 1032) having computer program instructions stored thereon (read as software codes (Paragraph [0094])), when executed by the processor (Fig.10 @ 1030), perform to: 
generate first wireless scheme schedule information (read as “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085])), 
which is information related to a schedule of a first slot allocated to an uplink signal and a downlink signal of a first wireless scheme (read as time slot(s) (Paragraph [0085])), and 
second wireless scheme schedule information (read as “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085])), 
which is information related to a schedule of a second slot allocated to an uplink signal and a downlink signal of the second wireless scheme (read as time slot(s) (Paragraph [0085])), 5TDM/svFirst Preliminary Amendment 
generate a downlink signal of the first wireless scheme (read as OFDM) transmitted in the first slot to the wireless terminal, based on the first wireless scheme schedule information (read as super-frame (Fig.9; Paragraph [0082]); For example, “An OFDM waveform is generated for each E-MBMS slot in the current super-frame and multiplexed onto the E-MBMS slot (block 920). Data ” (Fig.9; Paragraph [0082])), 
generate a downlink signal of the second wireless scheme (read as W-CDMA) transmitted in the second slot to the wireless terminal, based on the second wireless scheme schedule information (read as super-frame (Fig.9; Paragraph [0082]); For example, “An OFDM waveform is generated for each E-MBMS slot in the current super-frame and multiplexed onto the E-MBMS slot (block 920). Data to be sent using W-CDMA is processed in accordance with W-CDMA (block 922). A W-CDMA waveform is generated for each downlink W-CDMA slot in the current super-frame and multiplexed onto the slot (block 924). A modulated signal is generated for the multiplexed W-CDMA and OFDM waveforms and transmitted on the downlink (block 926).” (Fig.9; Paragraph [0082])); and 
transmit, in the first slot, a beacon signal (read as super-frame) including the first wireless scheme schedule information and the second wireless scheme schedule information. (Fig.10 @ 1026; Paragraph [0083])
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (U.S. Patent Application Publication # 2006/0018279 A1) in view of Tao et al. (U.S. Patent Application Publication # 2009/0228891 A1).
Regarding claim 2, Agrawal et al. teach a wireless communication method (Fig.9) executed by a wireless communication system (Fig(s).1, 10) including one or more wireless terminals (Fig.1 @ 120, Fig.10 @ 120) and a wireless communication apparatus (Fig.1 @ 110, Fig.10 @ 110), the method comprising: 
at the wireless communication apparatus (Fig.1 @ 110, Fig.9 @ 110)
generating first wireless scheme schedule information (read as “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085])), 
which is information related to a schedule of a first slot allocated to an uplink signal and a downlink signal of a first wireless scheme (read as time slot(s) (Paragraph [0085])), and 
second wireless scheme schedule information (read as “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085])), 
which is information related to a schedule of a second slot allocated to an uplink signal and a downlink signal of the second wireless scheme (read as time slot(s) (Paragraph [0085])), 5TDM/svFirst Preliminary Amendment 
generating a downlink signal of the first wireless scheme (read as OFDM) transmitted in the first slot to the wireless terminal, based on the first wireless scheme schedule information (read as super-frame (Fig.9; Paragraph [0082]); For example, “An ” (Fig.9; Paragraph [0082])), 
generating a downlink signal of the second wireless scheme (read as W-CDMA) transmitted in the second slot to the wireless terminal, based on the second wireless scheme schedule information (read as super-frame (Fig.9; Paragraph [0082]); For example, “An OFDM waveform is generated for each E-MBMS slot in the current super-frame and multiplexed onto the E-MBMS slot (block 920). Data to be sent using W-CDMA is processed in accordance with W-CDMA (block 922). A W-CDMA waveform is generated for each downlink W-CDMA slot in the current super-frame and multiplexed onto the slot (block 924). A modulated signal is generated for the ” (Fig.9; Paragraph [0082])), and 
transmitting, in the first slot, a beacon signal including the first wireless scheme schedule information and the second wireless scheme schedule information (Fig.10 @ 1026; Paragraph [0083]), and 
at the wireless terminal (Fig.1 @ 120, Fig.10 @ 120) receiving the beacon signal (Fig.10 @ 1054; Paragraph [0084]), in the first slot, and 
However, Agrawal et al. fail to explicitly teach acquiring the first wireless scheme schedule information and the second wireless scheme schedule information from the beacon signal, 
generating an uplink signal of the first wireless scheme transmitted in the first slot to the wireless communication apparatus, based on the first wireless scheme schedule information, and 
generating an uplink signal of the second wireless scheme transmitted in the second slot to the wireless communication apparatus, based on the second wireless scheme schedule information.
Tao et al. teach a method for acquiring the first wireless scheme schedule information and the second wireless scheme schedule information from the beacon signal (Fig.3 and Fig.6 @ 606, 608),
generating an uplink signal of the first wireless scheme transmitted in the first slot to the wireless communication apparatus, based on the first wireless scheme schedule information (Fig.6 @ 610),

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function(s) for deconstructing a super-frame and performing processing operations to uplink data to a base station as taught by Tao et al. with the transmission system as taught by Agrawal et al. for the purpose of enhancing slot structure configurations by devices in a communication network.
Regarding claim 8, Agrawal et al. teach a wireless communication system (Fig(s).1, 10) comprising one or more wireless terminals (Fig.1 @ 120, Fig.10 @ 120) and 
an apparatus control unit (Fig.10 @ 1030) configured to 
generate first wireless scheme schedule information (read as “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085])), 
which is information related to a schedule of a first slot allocated to an uplink signal and a downlink signal of a first wireless scheme (read as time slot(s) (Paragraph [0085])), and 
second wireless scheme schedule information (read as “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085])), 
which is information related to a schedule of a second slot allocated to an uplink signal and a downlink signal of the second wireless scheme (read as time slot(s) (Paragraph [0085])), 5TDM/svFirst Preliminary Amendment 
a first apparatus processing unit (Fig.10 @ 1010) configured to generate a downlink signal of the first wireless scheme (read as OFDM) transmitted in the first slot to the wireless terminal, based on the first wireless scheme schedule information (read as super-frame (Fig.9; Paragraph [0082]); For example, “An OFDM waveform is generated for each E-MBMS slot in the current super-frame and multiplexed onto the E-MBMS slot (block 920). Data to be sent using W-CDMA is processed in accordance with W-CDMA (block 922). A W-CDMA waveform is generated for each downlink W-CDMA slot in the ” (Fig.9; Paragraph [0082])), 
a second apparatus processing unit (Fig.9 @ 920) configured to generate a downlink signal of the second wireless scheme (read as W-CDMA) transmitted in the second slot to the wireless terminal, based on the second wireless scheme schedule information (read as super-frame (Fig.9; Paragraph [0082]); For example, “An OFDM waveform is generated for each E-MBMS slot in the current super-frame and multiplexed onto the E-MBMS slot (block 920). Data to be sent using W-CDMA is processed in accordance with W-CDMA (block 922). A W-CDMA waveform is generated for each downlink W-CDMA slot in the current super-frame and multiplexed onto the slot (block 924). A modulated signal is generated for the multiplexed W-CDMA ” (Fig.9; Paragraph [0082])), and 
an apparatus communication unit configured to transmit, in the first slot, a beacon signal including the first wireless scheme schedule information and the second wireless scheme schedule information (Fig.10 @ 1026; Paragraph [0083]), and 
the wireless terminal (Fig.1 @ 110, Fig.10 @ 110) includes a terminal communication unit configured to receive the beacon signal (read as super-frame), in the first slot (Fig.10 @ 1054; Paragraph [0084]), and 
a first terminal processing unit (Fig.10 @ 1062) and 
a second terminal processing unit (Fig.10 @ 1072) 
However, Agrawal et al. fail to explicitly teach acquire the first wireless scheme schedule information and the second wireless scheme schedule information from the beacon signal,
generate an uplink signal of the first wireless scheme transmitted in the first slot to the wireless communication apparatus, based on the first wireless scheme schedule information,
generate an uplink signal of the second wireless scheme transmitted in the second slot to the wireless communication apparatus, based on the second wireless scheme schedule information.
Tao et al. teach a method to acquire the first wireless scheme schedule information and the second wireless scheme schedule information from the beacon signal (Fig.3 and Fig.6 @ 606, 608),

generate an uplink signal of the second wireless scheme transmitted in the second slot to the wireless communication apparatus, based on the second wireless scheme schedule information. (Fig.6 @ 610)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function(s) for deconstructing a super-frame and performing processing operations to uplink data to a base station as taught by Tao et al. with the transmission system as taught by Agrawal et al. for the purpose of enhancing slot structure configurations by devices in a communication network.
Regarding claims 3 and 9, and as applied to claims 2 and 8 above, Agrawal et al., as modified by Tao et al., teach a wireless communication method and system (Fig.1, 9, and 10) wherein when a second apparatus processing unit (Fig.10 @ 1020) configured to generate the downlink signal of the second wireless scheme is not activated (Fig.10; Paragraph(s) [0083] and [0085]), 
the wireless communication apparatus (Fig.10 @ 1026) activates the second apparatus processing unit (Fig.10 @ 1020) and notifies the second apparatus processing unit  (Fig.10 @ 1020) of the second wireless scheme schedule information. (read as burst (Fig.10; Paragraph(s) [0085] and [0092]))
Regarding claims 4 and 10, and as applied to claims 2 and 8 above, Agrawal et al., as modified by Tao et al., teach a wireless communication method and system 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Huang et al. (U.S. Patent Application Publication # 2018/0279325 A1) teach “the UE may receive slot structure configuration information indicating a slot structure configured for the UE based on the propagation delay between the UE and a base station.”(Fig.16; Paragraph [0149])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 12, 2022